Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability 
  	 Claims 1-15, 17, 22, 24-30 submitted on 5/21/2021 are pending. Claims 2 is withdrawn. Claims 1, 3-15, 17, 22, 24-30 are for examination.  
On 7/19/2021 Melanie Willis agreed to amend claims 1, 17, 25, cancel claims 2 and 30 to place the application on condition of allowance.
Claims 1, 3-15, 17, 22, 24-29 are allowed, after following examiner amendment:
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Melanie Willis with telephone on 7/19/2021.

EXAMINER’S AMENDMENT
Cancel claims 2 and 30.
Amend claim 1, 17 and 25 as follows:

Claim 1.	Lines 2-3, replace- or a functional fragment thereof, wherein- with- , wherein –
Claim 1.	Line 6, replace- SEQ ID NO: 4- with- SEQ ID NO: 8-

Claim 17	Line 2, replace- SEQ ID NO: 8 or a functional fragment thereof- with- the SEQ ID NO: 4-
Claim 25. Replace –

    PNG
    media_image1.png
    137
    208
    media_image1.png
    Greyscale

	-with-

    PNG
    media_image2.png
    155
    248
    media_image2.png
    Greyscale


The following is an examiner’s statement of reasons for allowance:
Applicants have made new engineered phenylalanine ammonia lyase comprising a polypeptide sequence having at least 95% sequence identity to SEQ ID NO: 4, wherein said engineered phenylalanine ammonia lyase comprises at least one substitution or substitution set a substitution at position 104 and at least one substitution selected from positions 220, 222, and 359 in said polypeptide sequence, and wherein the amino acid positions of said polypeptide sequence are numbered with reference to SEQ ID NO: 8. Prior art does not anticipate engineered phenylalanine 
Thus claims 1, 3-15, 17, 22, 24-29 will be allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 
/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652